Citation Nr: 0926573	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from September 1943 to March 
1946.  He died in January 1990.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
whether new and material evidence has been received to reopen 
a clam of entitlement to service connection for cause of the 
Veteran's death.  The RO reopened the claim and adjudicated 
the merits of the reopened claim de novo in a January 2006 
Statement of the Case.  However, per the ruling of the United 
States Court of Appeals for Veterans Claims (Court) in 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Board was 
still required to review the RO's preliminary decision in 
that regard.  Consequently, in a December 2006 decision, the 
Board found that new and material evidence had been received 
to reopen the Appellant's claim for entitlement to service 
connection for the cause of the Veteran's death.  However, 
upon a de novo review of the claim on the merits, the Board 
denied the claim.  Thereafter, the appellant appealed the 
Board's December 2006 denial of entitlement to service 
connection for the cause of the Veteran's death to the Court, 
which in a July 2008 Order, granted a July 2008 Joint Motion 
for Remand of the case to the Board.  Although not 
specifically stated in the Court's Order, such Remand action 
serves to vacate the portion of the December 5, 2006 Board 
decision that denied entitlement to service connection for 
the Cause of the Veteran's death. 

With regard to representation, the record reflects that via a 
VA Form 21-22, Appointment of Veterans Service Organization 
or Claimant's Representative, received in August 2005, the 
appellant designated Mark A. Engel, Attorney at Law, as her 
representative.  However, such representation was revoked by 
the appellant on September 9, 2008.  Thereafter, in a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, received on September 10, 2008, the appellant 
appointed Daniel G. Krasnegor as her representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the Veteran's lifetime service connection was 
established for residuals of multiple fractures of the right 
foot.

2.  The Veteran died in January 1990 from a myocardial 
infarction, due to coronary artery disease and 
atrioventricular septal defect, as a consequence of 
atherosclerosis.
Vascular insufficiency and gangrene of the foot were 
identified as other significant conditions contributing to 
death.
 
3.  Competent clinical evidence establishes a link between 
the Veteran's death and his service-connected right foot 
deformity of tarsal bones secondary to fracture.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  8 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.59 (2009).  

In this regard, the record on appeal does not appear to 
reflect that the appellant was provided adequate VCAA notice 
in connection with her claim for the cause of the Veteran's 
death.  Specifically, the appellant was not provided 1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information per the Court's ruling in Hupp v. Nicholson, 
21 Vet App 342 (2007).

This is clearly contrary to VA statutes and regulations and 
the holdings of the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi, 16 Vet. 
App. 183 (2003) and Hupp v. Nicholson, 21 Vet App 342 (2007).   
However, the Board's decision in this case represents a 
complete grant of the benefit sought on appeal.  As such, the 
Board finds that any deficiency in the VCAA notice does not 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition, the Board is satisfied that all 
relevant evidence has been obtained.  Consequently, the case 
is ready for appellate review.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2008).

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  In order to establish 
service connection for cause of the Veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  

In this regard, the Veteran's January 1990 death certificate 
indicates that the immediate cause of his death was 
myocardial infarction (from which he died immediately) due to 
or as a consequence of coronary artery disease/ 
atrioventricular septal defect (from which he had suffered 
for 20 years), and atherosclerosis (from which he had 
suffered 30 years).  The Veteran's death certificate also 
reflects that vascular insufficiency and gangrene of the foot 
were significant conditions that contributed to the veteran's 
death.  Private treatment records dated from 1985 and 1986 
indeed demonstrate that prior to his death, the Veteran had 
sought treatment for coronary artery disease and 
atherosclerotic heart disease and had undergone coronary 
bypass surgery in 1979 and an angiography in June 1984.  

However, the competent evidence of record does not establish 
that the Veteran's death from myocardial infarction, coronary 
artery disease, atrioventricular sepal defect, or 
atherosclerosis is etiologically related to the Veteran's 
service or service-connected right foot disability.  In this 
regard, in December 2005, a VA examiner, after a review of 
the record, opined that "the cause of the veteran's death--
myocardial infarction secondary to coronary artery disease, 
arteriosclerotic vascular disease, and atherosclerosis was 
not likely due to the injury sustained on 12/21/44 while in 
service, resulting in fracture of the first metatarsal, 
incomplete fracture of the second metatarsal and fracture of 
navicular bone of the right foot and fracture of the distal 
phalanx of the fifth toe and hammer-toe deformities of the 
right foot."      Accordingly, in the absence of any 
evidence to the contrary, the Board concludes that the 
Veteran's fatal myocardial infarction, coronary artery 
disease, atrioventricular septal defect, or atherosclerosis 
was not related to his service-connected right foot 
disability. 

However, as noted above, the Veteran's death certificate also 
reflects that vascular insufficiency and gangrene of the foot 
were significant conditions that contributed to the Veteran's 
death.  In this case, it is not disputed that the Veteran was 
service-connected for right foot deformity of tarsal bones 
with limitation of flexion secondary to fracture.  Post-
service private treatment records reflect that prior to the 
Veteran's death, he sought treatment for severe peripheral 
vascular occlusive disease.  The record also reveals that in 
1984, the Veteran began to develop ulcers on his right foot 
and that in 1985 he developed right leg gangrene for which he 
underwent a below the knee amputation.  

With respect to whether the Veteran's vascular insufficiency 
and/or gangrene of the foot were related to his active 
service, or service-connected right foot disability, the 
Board observes that in a January 1984 private treatment 
record, Dr. A. E. M., the Veteran's private treating 
physician, indicated that the Veteran's severe vascular 
disease could have been from his diabetes or could have been 
iliac femoral disease.  Similarly, in February 1985, he 
indicated that the Veteran had severe peripheral vascular 
occlusive disease, both large vessels from arteriosclerotic 
origin and small vessels from his diabetes.  Such diagnosis 
was reiterated in another February 1985 private treatment 
record, in which the same examiner diagnosed the Veteran with 
non-healing right foot and right heel ulcers secondary to 
severe ischemic arteriosclerotic heart disease and probably 
small vessel disease from severe diabetes with total 
occlusion of the bilateral femoral artery system with severe 
intractable pain and uncontrolled infection of the ulcers.  A 
subsequent May 1985 private treatment record reflects that 
Dr. A. E. M. diagnosed the Veteran with severe peripheral 
vascular disease with severe ischemic right leg with gangrene 
and small vessel disease and premature generalized 
atherosclerotic heart disease.  

With regard to clinical opinions as to whether the Veteran's 
service-connected right foot disability either caused or 
contributed substantially or materially to the cause of his 
death, a VA examiner, in August 1994, opined that the current 
evidence of record did not support the service-connected 
problem as causing or being related to his cause of death.  
The examiner, who indicated that she had reviewed the 
Veteran's claims file, apparently based her opinion on the 
fact that the Veteran's initial injury resulted in fractures 
of three toes and one foot bone of the right foot and that 
the record did not show that a vascular condition resulted 
from the injury.  Likewise in December 2005, a VA examiner, 
who also indicated that he had reviewed the Veteran's claims 
file, opined that the Veteran's right foot gangrene was 
caused by the vascular insufficiency and was not likely 
etiologically related to the hammer-toe deformity of the 
right foot.  In reaching this conclusion, the examiner noted 
that the impression of an August 13, 1948 orthopedic 
examination was that of multiple fractures of the right foot 
with no residuals found and that an x-ray of the right foot 
indicated that there was no abnormality except the bilateral 
hammertoes.  

However, contrary to the VA examiners opinions are those of 
Dr. A. E .M. the Veteran's private treating physician.  In 
this regard, in March 1986, he stated:

[The Veteran] is diagnosed as having 
diabetes mellitus and arterial blockage 
to both of his legs.  Examination of his 
right foot indicated deformities 
particularly in the toes.  The toes were 
twisted and turned in upon each other so 
that all of the toes were involved in 
rubbing each other.  Subsequently after 
[the Veteran] had been my patient for 
some months he developed ulcers between 
the 2nd and 3rd toes of his right foot.  
Because of the diabetic and arterial 
blockage, the ulcers did not heal and the 
leg had to be amputated.  It is my 
considered opinion that had the toes been 
normal, the ulcers would not have 
developed and the amputation would not 
have been necessary. [The Veteran] told 
me that his foot was crushed in an 
accident, that occurred at Gowen Air 
Force Base, near Boise, Idaho in 1944.  
The deformities occurred as a result of 
that accident.

Additionally, in December 1992, he opined that the Veteran's 
problems (i.e. his development of gangrene of the right foot, 
amputation, sepsis, and death) could well be service 
connected.  Further, in a July 2005 letter, Dr. A. E. M., who 
noted that he had reviewed the Veteran's claims file, 
indicated that the RO, in its August 2004 decision noted his 
"previous letters addressing the contribution of the 
deformities in [the Veteran's] toes to his gangrene and 
ultimate death."  He further stated that the RO's August 
2004 finding that there was no evidence that the Veteran's 
toes were deformed as a result of his service connected-right 
foot fracture or that the deformity was not due to residuals 
of the fractures was incorrect.   According to Dr. A. E. M., 
after an in-depth discussion of the pertinent evidence found 
in the Veteran's service treatment records:

It is my opinion, within a reasonable 
degree of medical certainty, that the 
conditions present in [the Veteran's] 
right foot, toes and joints addressed in 
my earlier correspondence were 
deformities from or at least aggravated 
by his service injury as he had 
described.  I also noted the July 5, 1994 
letter of [the Veteran's] orthopedic 
physician, Dr. [C. M.], indicating that 
he agreed with my previous letter and 
evaluation of [the Veteran] in this 
regard.

In addition to the opinions of Dr. A. E. M's, are those of 
Dr. J. C. M., the Veteran's aforementioned private treating 
orthopedist, who in a July 1994 letter stated that the 
Veteran was first seen by him on April 18, 1985, with obvious 
gangrene of the third and fourth toes of his right foot, 
which had been present for about a year and a half.  Dr. J. 
C. M. also indicated that at that time x-rays of the 
Veteran's feet showed destructive changes of the distal 
interphalngeal joint of the fourth toe and that at time he 
recommended a below the knee amputation.  With respect to 
whether or not the Veteran's problem was related to an old 
military injury, Dr. J. C. M. opined,  "From my point of 
view, as his treating Orthopedist, who did the amputation, 
certainly this was a possibility with the problems and 
deformities that he had of his toes secondary to the injury.  
This could have been a causing factor."   Also, in a 
handwritten notation on the letter, Dr.  J. C M., indicated 
that he agreed with Dr. M. in his evaluation of the Veteran.
 
In weighing the probative value of the opinions as to the 
whether the Veteran's service-connected right foot disability 
either caused or contributed substantially or materially to 
the cause of his death, the Board finds that the opinions of 
record both for an against such a relationship are based on 
well-reasoned rationales and are each competent, highly 
probative pieces of medical evidence.  Therefore, the Board 
finds that the evidence of record is in equipoise in this 
regard, and as such, with resolution of doubt in the 
Appellant's favor, supports a finding of entitlement to 
service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


